Six, J.,
concurring and dissenting: Respondent’s many disciplinary violations are set out in the majority opinion. The majority has adopted the panel’s findings and acknowledged “respondent’s shabby, unprofessional treatment” of and “reprehensible refusal to communicate with” his client. I agree.
I write separately to focus on respondent’s violations of Rule 207 (1997 Kan. Ct. R. Annot. 213) (duty to cooperate) and Rule 211 (1997 Kan. Ct. R. Annot. 223) (formal hearings). See In re Price 241 Kan. 836, 739 P. 2d 938 (1987); and State v. Savaiano, 234 Kan. 268, 271, 670 P. 2d 1359 (1983).
The Disciplinary Administrator recommends indefinite suspension. The panel recommended suspension, without indicating whether the suspension should be for a definite or indefinite pe*772riod. Respondent does not address the question of an appropriate disciplinary disposition.
Respondent’s disciplinary problems span a 10-year period. He was informally admonished in 1988 and in 1991 for MRPC 1.3 (diligence) and 1.4 (communication), two of his violations here. He currently is involved in additional disciplinary matters (informal admonishment recommended on October 6, 1997, in three complaints and a fourth docketed complaint forwarded to the review committee in November 1997, all as noted by the majority).
Respondent offers no explanation for his failure to either answer the formal complaint or to appear before the hearing panel. He ignores the rules of this court by refusing to participate in the disciplinary process. His attempts to mislead the investigator made it appear as though he had been working on the settlement before his client filed her complaint. Respondent’s attitude toward the disciplinary process, coupled with his many MRPC violations, call for a sanction beyond published censure.
I would suspend respondent from the practice of law for a period of 1 year from this date.